DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 3, the phrase “the conduit” should be changed to --the internal conduit--.
In claim 20, line 8, the phrase “the sleeve” should be changed to --the tubular sleeve--.
In claim 20, line 10, the phrase “the sleeve” should be changed to --the tubular sleeve--.
In claim 20, line 10, the phrase “the conduit” should be changed to --the internal 
conduit--.
The above changes should be done to maintain proper antecedent basis.
 In claim 20, line 11, the phrase “set beck” should be changed to --set back--.
The above change should be done to correct a minor typographical error.

In claim 20, line 14, the phrase “the sleeve” should be changed to --the tubular sleeve--.
In claim 20, lines 15 and 16, the phrase “the sleeve” should be changed to --the tubular sleeve--.
In claim 20, line 16, the second instance of the phrase “the sleeve” should be changed to 
--the tubular sleeve--.
In claim 20, lines 18 and 19, the phrase “the tubular guide sleeve” should be changed to 
--the tubular sleeve--.
The above changes should be done to maintain proper antecedent basis.
	In claim 20, line 19, the phrase “the reserve section” should be changed to --a reserve section of the tubular sleeve--.
	The above change should be done to provide proper antecedent basis and the structural cooperative relationship between the reserve section and the tubular sleeve.
	In claims 22, 23, 24, 30, 31, 32, and 33, each instance of the phrase “the sleeve” should be changed to --the tubular sleeve--.
The above changes should be done to maintain proper antecedent basis.
	In claim 22, the phrase “a reserve section” should be changed to --the reserve section--.
	The above change should be done to provide proper antecedent basis since it has already been positively recited in claim 20, line 19.
	In claim 22, lines 3 and 4, the phrase “the vent channel” is vague, indefinite and incomplete.  Appears that when the claims were rewritten a portion of the claim was not added. The phrase should be changed to --the vent channel opening up in the channel of the sleeve at the reserve section--.

In claim 32, line 1, the phrase “the valve stop” lacks antecedent basis.  In line 1, the numeral “21” should be changed to --22--, to provide proper claim dependency since the element “a valve stop” is first positively recited in claim 22 and this will then provide proper antecedent basis for the phrase “the valve stop”.
In claim 37, line 2, the phrase “the piston head” should be changed to --a piston head-- to provide proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman ‘248.

As to claim 37, the plug 50 is a piston that has a piston end called a piston head that will block the port in the valve seat and has a shape complementary to said port.  See Figures 2 and 3.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman ‘248.
Sherman ‘248 discloses all the featured elements of the instant invention, except for the valve seat being crimped to the spray nozzle body. Note the limitation “the valve seat is crimped to the spray nozzle body” is considered a product by process limitation, and the valve seat 32 of Sherman ‘248 is cemented to the spray nozzle body, see col. 3, lines 49-58, which provides a product similar the instant invention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the valve crimped or cemented to the spray nozzle since similar products are made with different processes.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.I.

Allowable Subject Matter
Claims 21-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Flynn ‘285 discloses an axial spray nozzle with a vented valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752